Title: To Thomas Jefferson from William Bosson, 10 December 1804
From: Bosson, William
To: Jefferson, Thomas


                  
                     Massachusetts County of NorfolkRoxbury Decmr. 10th 1804
                  
                  Permit me, dear Sir, to congratulate you on your re-election, to the presidency of the United States—On this occation disfusive joy over spread our Country—Notwithstanding, Sir a party in this Common-wealth, has endeavoured by means, the most dishonorable to lessen your resplendence—you have the confidence of four fifths of its Citizens, and but Sir for the folly of some men of influence, the remaining few would gladly call you their Freind,—
                  Burdensome indeed has been your imployment, but the rectitude of your Administration, has secured the adherence of Millions of your Fellow Citizens, who fore-tast the pleasure of four years, longer to witness, a patriotic and practically wise Administration—an Administration that will convince, its Enemies, that to abandon thier wicked persuits is a duty they owe to thier Country—Sir you have my best wishes for a continuance of your health—and that the burden of your Administration may be made easy by a coincidence of the people, in Congress assembled. Pardon me Sir, for the liberty I have taken it originated from that pleasing state of mind I enjoy in your re-election. 
                  I am Sir yours with sentiments of profound Respect—
                  
                     William Bosson 
                     
                  
               